DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/16/2020.  Claims 1-9 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest prior art of record against the claimed invention.
Sawano et al. (US 2019/0132460) teaches an image forming device (FIG. 1; 100 and paras [0021] to [0031]) comprising, among other elements, a housing (FIG. 1; 80 and para [0028]), a processing device (FIG. 1; 10 and para [0021]), a near field communication unit (FIG. 1; 22) wirelessly performs contactless data communication with a communication target (para [0028]); and a display (FIG. 1; 14) equipped with a touch panel 12 disposed at an upper end part of the information processing device 10 (para [0024]).  However, Sawano et al. appears to fail to further teach or render obvious the claimed limitations of “a placement section that is disposed on an upper surface of the housing, the placement section having a portable communication object placed thereon,” and  “a first protrusion that extends in a left-right direction along a lower end of the placement section, wherein the placement section includes a placement surface sloping downward from a back side toward a front side, the placement surface having the communication object placed thereon, and a step, forming a gap between the placement surface and the communication object, is disposed in a lower end portion of the placement surface.”
Toriyama (US 2019/0129566) teaches an image reading apparatus (FIG. 1; 1 and paras [0024] to [0038]) is a Multi-function Peripheral (MFP) that integrates functions of a copier, an image reader, a facsimile (para 0024]).  In addition, the MFP includes an operation panel (FIG. 1; 6) including a touch panel display (FIG. 1; 61) for displaying various operation screens to which a user inputs an instruction or information or which delivers a message to the user and detects a touch operation to the operation screen (para [0042]).  Moreover, in para [0052] and thereinafter, the operation panel 6 is provided to be rotatable at least about 90 degrees by the rotation axis 72 so that the vertical direction of the touch panel display 51 is changed to the horizontal direction which the touch panel display 61 is oriented obliquely upward and forward.  However, Toriyama appears to fail to further teach or render obvious the claimed limitations of “a placement section that is disposed on an upper surface of the housing, the placement section having a portable communication object placed thereon,” and  “a first protrusion that extends in a left-right direction along a lower end of the placement section, wherein the placement section includes a placement surface sloping downward from a back side toward a front side, the placement surface having the communication object placed thereon, and a step, forming a gap between the placement surface and the communication object, is disposed in a lower end portion of the placement surface.”
Chin (US 2018/0284940) discloses an image forming apparatus (FIG. 1; 100) is a multifunction peripheral including an image forming unit 1, an image display section 2, a document conveying unit 3, an operation display section 4, and a controller 5 (para [0018]).  In addition, it is also disclosed the operation display section includes a touch panel 41 for displaying various images (para [0023]).  Moreover, the touch panel 41 can be adjusted by an inclining angle adjuster unit 7 for different angles with respect to a horizontal plane (para [0028]).  However, Chin appears to fail to further teach or render obvious the claimed limitations of “a placement section that is disposed on an upper surface of the housing, the placement section having a portable communication object placed thereon,” and  “a first protrusion that extends in a left-right direction along a lower end of the placement section, wherein the placement section includes a placement surface sloping downward from a back side toward a front side, the placement surface having the communication object placed thereon, and a step, forming a gap between the placement surface and the communication object, is disposed in a lower end portion of the placement surface.”
Fujioka (US 2017/0163829) teaches An image processing apparatus includes circuitry to authenticate a first user, a display to display an initial screen to the first user, after the first user is authenticated, and a communication device to wirelessly communicate with a portable terminal device operated by the first user to control a display of the portable terminal device to display an additional initial screen based on display contents of the initial screen (para [007]).  In addition, it is also disclosed that The image processing apparatus 100 is an electronic apparatus, such as a multifunction peripheral (MFP), that performs a plurality of jobs including (1) a copy job which, for example, optically reads an image of a document and copies and prints-out the image on a recording medium, (2) a scan job which, for example, reads image data of a document, saves the read image data as, for example, a file and sends the file to an external device, (3) a print job which, for example, prints-out an image associated with data sent from a personal computer on a recording medium and outputs the recording medium (para [0077]).  In addition, in para [0047], it is also disclosed a touch panel is provided on the display 12.  Furthermore, in reference to FIG. 9A and its corresponding description in para [0079], it is also disclosed “the user puts the portable terminal device 200, which is belonging to an individual or a group, on the dedicated table 17T (cradle) of the portable terminal communication unit 16 of the image processing apparatus 100. At that time, the short range wireless communication unit 17 built in the portable terminal communication unit 16 and the short range wireless communication unit 29 included in the portable terminal device 200 completes processing of establishing connection therebetween.”  The beforementioned disclosure relates to the claimed limitations.  However,  Fujioka appears to fail to further teach or render obvious the claimed limitations of “a placement section that is disposed on an upper surface of the housing, the placement section having a portable communication object placed thereon,” and  “a first protrusion that extends in a left-right direction along a lower end of the placement section, wherein the placement section includes a placement surface sloping downward from a back side toward a front side, the placement surface having the communication object placed thereon, and a step, forming a gap between the placement surface and the communication object, is disposed in a lower end portion of the placement surface.”
Additional related references are also considered and listed hereinbelow as the prior art of record.  Nevertheless, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claim invention comprising, among other limitations, novel and unobvious limitations of “a wireless communicator that wirelessly communicates with the communication object placed on the placement section; and a first protrusion that extends in a left-right direction along a lower end of the placement section, wherein the placement section includes a placement surface sloping downward from a back side toward a front side, the placement surface having the communication object placed thereon, and a step, forming a gap between the placement surface and the communication object, is disposed in a lower end portion of the placement surface,” structurally and functionally interconnected in a manner as claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forutanpour et al. (US 2020/0258343).
Sawano et al. (US 2019/0132460).
Toriyama (US 2019/0129566).
Chin (US 2018/0284940).
Johnson et al. (US 2011/0192681).
Claessen (US 2011/0153071).
Okuma et al. (US 2007/0247641).
Hemingway et al. (US 2007/0125846).
LaFleur (US 2005/0137942).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 6, 2022